     Case 2:20-cv-00937-SVW-KS Document 22 Filed 07/28/20 Page 1 of 2 Page ID #:279




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14                      UNITED STATES DISTRICT COURT
15
                       CENTRAL DISTRICT OF CALIFORNIA
16

17    PAVEL JOSEPH BRAUNSHTEIN, as an Case No. 2:20-cv-00937-SVW-KS
18    individual and on behalf of all others
      similarly situated,
19                                           CLASS ACTION
                           Plaintiff,
20                                           ORDER GRANTING
                      vs.                    STIPULATION TO REMAND
21                                           ACTION TO LOS ANGELES
      SUMMIT HEALTH INC. D/B/A RETAIL COUNTY SUPERIOR COURT
22    HEALTH NETOWRK, INC., a Michigan
23    corporation; and DOES 1 through 100,
24                       Defendants.

25

26
27

28
                                       1
            [PROPOSED] ORDER GRANTING STIPULATION TO REMAND ACTION
     Case 2:20-cv-00937-SVW-KS Document 22 Filed 07/28/20 Page 2 of 2 Page ID #:280




 1                                         ORDER
 2          After reviewing the Parties’ Stipulation to Remand Removed Action (the
 3    “Stipulation”), and GOOD CAUSE appearing therefor, the Court ORDERS as
 4    follows:
 5          1. The Stipulation is approved and the joint request to remand is GRANTED.
 6          2. This matter is hereby remanded to the Superior Court of the State of
 7               California for the County of Los Angeles.
 8    IT IS SO ORDERED.
 9

10    Dated: July 28, 2020                         _____________________________
                                                   The Honorable Stephen V. Wilson
11
                                                   United States District Judge
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                        2
             [PROPOSED] ORDER GRANTING STIPULATION TO REMAND ACTION
